DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020, 06/30/2021 & 02/09/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
¶ 0065, line 7: “…the fifth refrigerant passage P6…”  
It is understood that P6 is the sixth refrigerant passage
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 20170219264 A1) and further in view of Fukui (US 20210348789 A1).


    PNG
    media_image1.png
    743
    1125
    media_image1.png
    Greyscale

	Regarding Claim 1, Song teaches an air conditioner [Fig. 1] comprising: a compressor [11, 13; ¶ 0046] configured to compress a refrigerant [¶ 0043], wherein the compressor includes a first compressor [11] and a second compressor [13]; an outdoor heat exchanger [70, 80, 90] configured to exchange heat of the refrigerant with outdoor air [¶ 0050], wherein the outdoor heat exchanger includes a first heat exchanger [70] and a second heat exchanger [80]; an expansion valve [40, 50, 121] configured to expand the refrigerant [¶ 0046]; an indoor heat exchanger [120] configured to include exchange heat of the refrigerant with indoor air [¶ 0050]; a fan [350; not shown; ¶ 0104]; and a cooling/heating conversion device [four-way valve 30; relief and check valves 75, 73] , wherein during a heating operation the cooling/heating conversion device is connected in parallel to the first heat exchanger and the second heat exchanger [¶ 0090] and during a cooling operation, the cooling/heating conversion device is connected in series to the first heat exchanger and the second heat exchanger [¶ 0090].
	Song does not teach wherein the fan includes a first fan and a second fan corresponding to the first heat exchanger and the second heat exchanger, respectively.
	However, Fukui teaches an air conditioning apparatus with a first and second outdoor heat exchanger [3a, 3b; Fig. 1; ¶ 0026] including fans [4a, 4b; Fig. 1; ¶ 0026] for each respective heat exchanger.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein the fan includes a first fan and a second fan corresponding to the first heat exchanger and the second heat exchanger, respectively, in view of the teachings of Fukui, in order to change the initial control target values of the individual fans to adjust for the desired operation [¶ 0104].

Regarding Claim 15, Song, as modified, teaches the invention of claim 1 above and Fukui teaches wherein the first fan [4a] and the second fan [4b] include different rotation speeds [See at least ¶ 0057, 0098].

Regarding Claim 16, Song teaches an air conditioner [Fig. 1] comprising: a plurality of compressors [11, 13; ¶ 0046] configured to compress a refrigerant [¶ 0043]; a plurality of outdoor heat exchangers [70, 80, 90]  configured to exchange heat of the refrigerant with outdoor air [¶ 0050]; an expansion valve [40, 50, 121] configured to expand the refrigerant [¶ 0046]; an indoor heat exchanger [120] configured to exchange heat of the refrigerant with indoor air [¶ 0050]; and a cooling/heating conversion device [four-way valve 30; relief and check valves 75, 73], wherein during a heating operation the plurality of outdoor heat exchangers are connected in parallel [¶ 0090], and during a cooling operation a portion of the plurality of outdoor heat exchangers are connected in series [70, 80; Fig. 4¶ 0090] and a remaining portion of the plurality of outdoor heat exchangers [90] are connected in parallel [Fig. 4; apparent from inspection; see 110, 95, 90, 91, 93].
Song does not teach a plurality of fans provided to correspond to the plurality of outdoor heat exchangers, although Song does teach a fan [350] designed for the plurality of outdoor heat exchangers [¶ 0104].
However, Fukui teaches an air conditioning apparatus with a first and second outdoor heat exchanger [3a, 3b; Fig. 1; ¶ 0026] including fans [4a, 4b; Fig. 1; ¶ 0026] for each respective heat exchanger.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein the fan includes a first fan and a second fan corresponding to the first heat exchanger and the second heat exchanger, respectively, in view of the teachings of Fukui, in order to change the initial control target values of the individual fans to adjust for the desired operation [¶ 0104].

Regarding Claim 17, Song, as modified, teaches the invention of claim 16 above and Song teaches wherein the plurality of outdoor heat exchangers include a first heat exchanger [70], a second heat exchanger [80], and a third heat exchanger [90] [Fig. 1; ¶ 0050].

Claims 2-12, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Fukui as applied to claim 1 above, and further in view of Youn (KR 101972638).

Regarding Claim 2, Song, as modified, teaches the invention of claim 1 above and Song teaches wherein the cooling/heating conversion device is a four-way valve, and the four-way valve includes a first four-way valve provided between the compressor, and the indoor heat exchanger and the first heat exchanger.
Song does not teach a second four-way valve provided between the first heat exchanger and the second heat exchanger. However, Song does teach a relief valve [75] and header check valve [73] to allow refrigerant to pass through the main heat exchanger section [70, 80] in series in a cooling mode and to pass through the main heat exchanger section in parallel in the heating mode.
Additionally, Youn teaches a heat exchange system [Fig. 2] comprising a first and second heat exchanger [35, 36] with a four-way valve [38] positioned between the two heat exchangers [¶ 0028].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein a second four-way valve is provided between the first heat exchanger and the second heat exchanger, in view of the teachings of Youn, in order to control the flow of the heat medium depending on the operating state [¶ 0028].

Regarding Claim 3, Song, as modified, teaches the invention of claim 2 above and Song teaches wherein the first four-way valve [30] is configured to move the refrigerant compressed by the compressor to the indoor heat exchanger [120] or the first heat exchanger [70] [Figs. 1 & 4; ¶ 0048].

Regarding Claim 4, Song, as modified, teaches the invention of claim 3 above and Song teaches wherein the first four-way valve [30] configured to move the refrigerant from the indoor heat exchanger [120] or the first heat exchanger [70, 80] to the compressor [11, 13] [¶ 0051].

Regarding Claim 5, Song, as modified, teaches the invention of claim 4 above and Song teaches wherein the second four-way valve [73, 74, 75] is connected to each of the first heat exchanger [70], the second heat exchanger [80], the expansion valve [40, 50], and the compressor [11, 13] [Fig. 1; apparent from inspection].

Regarding Claim 6, Song, as modified, teaches the invention of claim 5 above and Song teaches wherein during the heating operation [Fig. 1], the refrigerant compressed by the compressor is moved to the indoor heat exchanger [120] through the first four-way valve [30] and condensed by exchanging heat with the indoor air [¶ 0050], and the refrigerant condensed in the indoor heat exchanger is moved to the expansion valve [121] [¶ 0052].

Regarding Claim 7, Song, as modified, teaches the invention of claim 6 above and Song teaches wherein the second four-way valve [73, 74, 75] is configured to disconnect the first heat exchanger from the second heat exchanger such that the first heat exchanger and the second heat exchanger are connected in parallel [¶ 0090].

Regarding Claim 8, Song, as modified, teaches the invention of claim 7 above and Song teaches wherein: a part of the refrigerant is moved to the expansion valve [40] and expanded is moved to the first heat exchanger [70] through the second four-way valve [73, 74, 75], and a remaining part of the refrigerant is moved to the second heat exchanger [80] and evaporated by exchanging heat with the outdoor air [¶ 0055].

Regarding Claim 9, Song, as modified, teaches the invention of claim 8 above and Song teaches wherein: the refrigerant evaporated in the first heat exchanger [70] is moved to the compressor through the first four-way valve [30], and the refrigerant evaporated in the second heat exchanger [80] is moved to the compressor through the second four-way valve [73, 74, 75] [Fig. 1].

Regarding Claim 10, Song, as modified, teaches the invention of claim 5 above and Song teaches wherein during the cooling operation [Fig. 4], the second four-way valve [73, 74, 75] is configured to connect the first heat exchanger [70] to the second heat exchanger [80] such that the first heat exchanger and the second heat exchanger are connected in series and disconnects the expansion valve to the compressor [Fig. 4; apparent from inspection].

Regarding Claim 11, Song, as modified, teaches the invention of claim 10 above and Song teaches wherein: the refrigerant compressed by the compressor is moved to the first heat exchanger [70] through the first four-way valve [30] and condensed by exchanging heat with the outdoor air [¶ 0055], and the refrigerant condensed in the first heat exchanger is moved to the second heat exchanger through the second four-way valve [73, 74, 75] and condensed by exchanging heat with the outdoor air [¶ 0055] [Fig. 4].

Regarding Claim 12, Song, as modified, teaches the invention of claim 11 above and Song teaches wherein: the refrigerant condensed in the second heat exchanger [80] is moved to the expansion valve [121] and expanded, the refrigerant expanded in the expansion valve [121] is moved to the indoor heat exchanger [120] and evaporated by exchanging heat with the indoor air [¶ 0052], and the evaporated refrigerant is moved to the compressor through the first four-way valve [30] [Fig. 4].

Regarding Claim 18, Song, as modified, teaches the invention of claim 17 above and Song teaches wherein the cooling/heating conversion device is a four-way valve, and the four-way valve includes a first four-way valve [30] provided between a compressor of the plurality of compressors [11, 13], and the indoor heat exchanger [120] and the first heat exchanger [70] and the third heat exchanger [90] is connected to a refrigerant pipe [91] that connects the first four-way valve to the second heat exchanger [Fig. 1; apparent from inspection].
Song does not teach a second four-way valve. However, Song does teach a relief valve [75] and header check valve [73] provided between the first heat exchanger and the second heat exchanger. The relief valve [75] and header check valve [73] allow refrigerant to pass through the main heat exchanger section [70, 80] in series in a cooling mode and to pass through the main heat exchanger section in parallel in the heating mode.
Additionally, Youn teaches a heat exchange system [Fig. 2] comprising a first and second heat exchanger [35, 36] with a four-way valve [38] positioned between the two heat exchangers [¶ 0028].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein a second four-way valve is provided between the first heat exchanger and the second heat exchanger, in view of the teachings of Youn, in order to control the flow of the heat medium depending on the operating state [¶ 0028].

Regarding Claim 19, Song, as modified, teaches the invention of claim 18 above and Song teaches wherein during the cooling operation, the first heat exchanger [70] and the second heat exchanger [80] are connected in series [¶ 0090; also see ¶ 0063], and the third heat exchanger is connected in parallel to the first heat exchanger and the second heat exchanger [Fig 4; apparent from inspection].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Song and Fukui as applied to claim 1 above, and further in view of Rached (US 20210318037 A1).

Regarding Claim 13, Song, as modified, teaches the invention of claim 1 above but Song does not teach wherein the cooling/heating conversion device is an on/off valve.
However, Rached teaches an air conditioning process comprising a first heat exchanger [3] and at least one second heat exchanger [4a, 4b] and a means for inverting the functioning of the reversible refrigerating loop [¶ 0046]. By virtue of the means for inverting the functioning of the reversible refrigerating loop, the first and second heat exchangers [3, 4a, 4b] may act as condensers or evaporators appropriately depending on the heating/cooling mode [¶ 0047-0048]. Rached further discloses that the inversion means may be a four-way valve, a switchover valve, a shut-off (on/off) valve, and expansion valve, or a combination thereof [¶ 0055]. This therefore implicitly states that a four-way valve and shut-off (on/off) valve are equivalent and interchangeable to fulfil the same function.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein the cooling/heating conversion device is an on/off valve, in view of the teachings of Rached, because an on/off valve is known in the art to be an equivalent to a four-way valve and is therefore equivalent and a matter of design choice [¶ 0055] [MPEP 2183].

Claims 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Fukui as applied to claim 1 & 16 above, and further in view of Seiler (US 20190331380 A1).

Regarding Claim 14, Song, as modified, teaches the invention of claim 1 above but Song does not teach wherein the first fan and the second fan are different sizes.
However, Seiler teach a condenser fan control system wherein the HVAC system [120] may include differently sized fixed speed condensers fans [122], or variable drive condenser fans that are the same size or different sizes [¶ 0043].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein the first fan and the second fan are different sizes, in view of the teachings of Seiler, in order to control the fans in different ways in order to selectively reduce/block activation and use of condenser fans while still facilitating the desired heat transfer from the refrigerant [¶ 0043].

Regarding Claim 20, Song, as modified, teaches the invention of claim 16 above and Fukui teaches wherein the plurality of fans [4a, 4b] include different rotation speeds [See at least ¶ 0057, 0098] but does not teach wherein the first fan and the second fan are different sizes.
However, Seiler teach a condenser fan control system wherein the HVAC system [120] may include differently sized fixed speed condensers fans [122], or variable drive condenser fans that are the same size or different sizes [¶ 0043].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Song to have wherein the plurality of fans include different sizes, in view of the teachings of Seiler, in order to control the fans in different ways in order to selectively reduce/block activation and use of condenser fans while still facilitating the desired heat transfer from the refrigerant [¶ 0043].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763